Citation Nr: 0332120	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  94-40 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of left knee injury with associated arthritis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and son


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from September 1964 to 
February 1969 and from September 1976 to September 1980.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 Department of 
Veteran's Affairs (VA) rating decision in which the regional 
office (RO) denied an increased rating for residuals of left 
knee injury with arthritis, then rated zero percent 
disabling.  In an April 2001 rating decision, the rating of 
the veteran's left knee disability was increased to 10 
percent, effective from May 12, 1993.  The veteran's service-
connected disability from a left knee disorder has been rated 
10 percent since May 1993.  The issue of entitlement to a 
rating in excess of 10 percent for residuals of left knee 
injury with arthritis remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran had hearings before a Member of the Board in June 
1998 and again in December 2001.  Neither of these Veterans 
Law Judges is now with the Board.  In August 2003, the 
veteran was notified that the Board no longer employed the 
Judge that held the December 2001 hearing, and the veteran 
was offered the opportunity for another hearing, which he 
declined.


REMAND

In July 2002, the Board undertook development of the 
veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2).  The 
United States Court of Appeals for the Federal Circuit has 
since invalidated the regulation that authorized the Board to 
decide a claim based on evidence developed by the Board 
unless the veteran has waived consideration of such evidence 
by the agency of original jurisdiction.  See, DAV v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (2003).  As the veteran has 
not waived such consideration, this matter must be returned 
to the RO.


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated him for a left knee 
disorder since the Board undertook 
development of this matter in September 
2002.  The RO should take all necessary 
steps to obtain any pertinent records 
that are not currently part of the claims 
folder and associate them with the claims 
folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

3.  Thereafter, the RO should 
readjudicate this claim, taking into 
consideration whether separate ratings of 
the veteran's left knee disability should 
be assigned.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); VAOPGCPREC 9-98 and 
23-97.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



